                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

LEONARD CALDWELL, III,              )
                                    )
     Plaintiff,                     )
                                    )
v.                                  )           CV419-197
                                    )
SHERIFF JOHN T. WILCHER,            )
                                    )
     Defendant.                     )

                                  ORDER

     Plaintiff had until September 20, 2019 to return his PLRA forms as

directed by the Court. See doc. 4 (Order directing plaintiff to submit

PLRA forms). Rather than returning the form, plaintiff submitted a

letter to the Court indicating that, while he had received the forms, he

would only complete and submit the forms when he was no longer at the

facility against which his claim is pending. Doc. 5. If Caldwell wants to

pursue this case, he must submit the completed forms, regardless of the

facility where he is currently incarcerated. The Court will CONSTRUE

his letter as a request for an extension of time. As a result, plaintiff shall

have thirty days from the date of this order to complete and return his
PLRA forms.   Failure to do so will result in a recommendation of

dismissal.

     SO ORDERED, this 9th day of October, 2019.



                              _______________________________
                                ____________________________
                              CHR
                                RISTOPH
                                     PH
                                     P  E L. RAY
                               HRISTOPHER
                                      HER
                              UNITED STATESS MAGISTRATE JUDGE
                              SOUTHERN DISTRICT OF GEORGIA




                                2
